The Attorney General is in receipt of your request for an opinion wherein you ask the following: "Is a course of study or activity such as wrestling and gymnastics or special music a `subject' within 70 O.S. 8-111 [70-8-111] (1974) when the course of study or activity is not listed as a subject available for the student to enroll in." Initially, it should be noted that emergency transfers are not a routine matter, but rather are authorized only under exceptional circumstances. Such transfers are strictly regulated by statute.  Your question refers to 70 O.S. 8-111 [70-8-111] (1974) which provides: "An emergency transfer shall be approved in the manner provided by 70 O.S. 8-104 [70-8-104] (1971), and such emergency shall include the destruction or partial destruction of school facilities, the inability to furnish the grade the pupil is entitled to pursue, the inability to offer the subject a pupil desires to pursue, the total failure of transportation facilities previously had or contemplated; provided further that a transfer shall also be approved when such transfer has the approval of the boards of education of the sending and receiving districts." Emphasis added 70 O.S. 8-104 [70-8-104] (1971) outlines the procedure to be followed for obtaining an emergency transfer and provides in pertinent part: "A written application for an emergency transfer designating the district to which the transfer is desired shall be made by either the parent or guardian, and on an adequate showing of emergency the county superintendent may make and order a transfer, subject to approval by the State Board of Education . . ." The authorization for an emergency transfer is initially to be approved by the county superintendent, and such authorization is thereafter subject to the approval of the State Board of Education. Whether or not there is an adequate showing of emergency and whether a particular course of study constitutes a subject, are questions of fact which must be resolved on a case by case basis.  It is, therefore, the official opinion of the Attorney General that whether or not a course of study or activity such as wrestling, special music, or gymnastics is a subject within the purview of 70 O.S. 8-111 [70-8-111] (1974) is a question of fact to be determined on a case by case basis.  (Kay Harley Jacobs)